Name: Commission Regulation (EEC) No 715/85 of 19 March 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 85 Official Journal of the European Communities No L 78/9 COMMISSION REGULATION (EEC) No 715/85 of 19 March 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 March 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 101 , 13 . 4. 1984, p . 25 . No L 78/10 Official Journal of the European Communities 21 . 3 . 85 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 07.01 All New potatoes 1651 293,34 82,01 250,44 26,33 51716 92,81 22,41 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 7469 1 326,49 370,87 1 132,50 119,07 233859 419,70 101,37 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2509 445,67 124,60 380,49 40,00 78 571 141,01 34,06 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 4518 802,47 224,36 685,12 72,03 141 476 253,90 61,32 1.22 ex 07.01-36 ex 07.01 D II Endives 2195 389,88 109,00 332,86 34,99 68736 123,35 29,79 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 7035 1 249,40 349,32 1 066,69 i 12,15 220269 395,31 95,48 1.30 07.01-451 07.01-47f 07.01 F II Beans (of the species Phaseolus) 9108 1617,62 452,27 1381,07 145,20 285186 511,82 123,62 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1851 328,76 91,92 280,69 29,51 57961 104,02 25,12 1.40 ex 07.01-54 ex 07.01 G II Carrots 1762 313,07 87,53 267,28 28,10 55194 99,05 23,92 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4792 851,08 237,95 726,62 76,39 150045 269,28 65,04 1.60 07.01-63 ex 07.01 H Onions (other than sets) 727 129,10 36,09 110,22 11,58 22761 40,84 9,86 1.70 07.01-67 ex 07.01 H Garlic 6073 1 078,64 301,58 920,90 96,82 190164 341,28 82,43 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3453 613,32 171,48 523,63 55,05 108127 194,05 46,87 1.80 07.01 K Asparagus : ll l\\ 1.80.1 ex 07.01-71  green 29150 5176,70 1 447,36 4419,68 464,69 912649 1 637,91 395,63 1.80.2 ex 07.01-71  other 18 687 3318,68 927,88 2833,37 297,90 585081 1 050,03 253,63 1.90 07.01-73 07.01 L Artichokes 3751 666,13 186,24 568,72 59,79 117439 210,76 50,90 1.100 07.01-751 07.01-77 f 07.01 M Tomatoes 4429 786,65 219,94 671,61 70,61 138 687 248,89 60,12 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 3293 584,89 163,53 499,36 52,50 103117 185,06 44,70 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 3723 661,24 184,88 564,54 59,35 116577 209,22 50,53 1.120 07.01-93 07.01 S Sweet peppers 3283 583,05 163,01 497,79 52,33 102792 184,48 44,56 1.130 07.01-97 07.01 T II Aubergines 3417 606,95 169,69 518,19 54,48 107005 192,04 46,38 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2768 491,70 137,47 419,80 44,13 86688 155,57 37,57 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 2722 483,47 135,17 412,77 . 43,39 85236 152,97 36,94 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 675,53 189,08 577,27 60,70 117140 213,62 52,45 2.10 08.01-31 ex 08.01 B Bananas, fresh 3110 552,37 154,44 471,59 49,58 97383 174,77 42,21 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2786 495,52 138,83 424,30 44,67 85463 157,07 38,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5526 981,42 274,39 837,90 88,09 173024 310,52 75,00 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 12218 2169,92 606,69 1 852,60 194,78 382555 686,56 165,83 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 3 300 586,09 163,86 500,38 52,61 103328 185,44 44,79 \ 21 . 3 . 85 Official Journal of the European Communities No L 78/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2662 472,90 132,22 403,74 42,45 83372 149,62 36,14 2.50.3 08.02-05 ||II||IIII 08.02-09 08.02-15 08.02-19I  others 1237 220,26 61,41 188,01 19,72 37944 69,53 17,02 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3943 700,40 195,82 597,98 62,87 123481 221,61 53,52 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 3337 592,65 165,70 505,98 53,20 104484 187,51 45,29 2.60.3 08.02.28 08.02 B I  Clementines 4419 784,87 219,44 670,09 70,45 138372 248,33 59,98 2.60.4 08.02-34 1 08.02-37 | ex 08.02 B II  Tangerines and others 4062 721,48 201,72 615,97 64,76 127196 228,27 55,13 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2943 522,64 146,12 446,21 46,91 92141 165,36 39,94 2.80 Iex 08.02 D Grapefruit, fresh : \\\\ 2.80.1 ex 08.02-70  white 2385 423,59 118,43 361,65 38,02 74679 134,02 32,37 2.80.2 ex 08.02-70  pink 4389  779,48 217,93 665,49 69,97 137 423 246,63 59,57 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9914 1 760,73 492,28 1 503,25 158,05 310415 557,09 134,56 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7495 1331,09 372,16 1 136,44 119,48 234671 421,16 101,72 2.95 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2885 512,49 143,29 437,55 46,00 90352 162,15 39,16 2.110 08.06-33I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3312 588,18 164,45 502,16 52,79 103696 186,10 44,95 2.120 08.07-10 08.07 A Apricots 9283 1651,13 462,59 1413,82 148,84 284770 523,38 129,36 2.130 ex 08.07-32 ex 08.07 B Peaches 6823 1 209,80 338,62 1 033,83 108,72 209786 382,58 93,94 2.140 ex 08.07-32 ex 08.07 B Nectarines 17832 3166,85 885,43 2703,74 284,27 558 314 1001,99 242,02 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 7604 1 350,47 377,58 1 152,98 121,22 238088 427,29 103,21 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 13071 2321,38 649,04 1981,91 208,38 409259 734,49 177,41 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons : 2.190.1 ex 08.09-19  elongated 4498 798,80 223,33 681,99 71,70 140828 252,74 61,04 2.190.2 ex 08.09-19  other 7997 1 420,30 397,10 1212,60 127,49 250399 449,38 108,54 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 13408 2381,26 665,78 2033,04 213,75 419816 753,43 181,98 2.202 ex 08.09-90 ex 08.09 Khakis 4625 821,45 229,67 701,32 73,73 144822 259,91 62,77 2.203 ex 08.09-90 ex 08.09 Lychees 10779 1914,40 535,25 1 634,44 171,84 337507 605,71 146,30